Citation Nr: 1602754	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  10-08 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 1973.  

This matter comes to the Board of Veterans' Appeal (Board) from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2012, the Veteran testified at a personal hearing at the RO.  In April 2015, the Veteran thereafter testified at a video hearing before the undersigned.  Transcripts of both hearings have been associated with the claims file.

In June 2015, the Board reopened the claim of service connection for a right knee disorder and remanded it for additional development.


FINDING OF FACT

The preponderance of the evidence of record shows that a right knee disorder is not due to service; right knee arthritis did not manifest itself to a compensable degree within one year of service; and a right knee disorder was not caused or aggravated by the Veteran's service-connected left knee disorder. 


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by military service, may not be presumed to have been incurred in service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

In this regard, the Board finds that a letter dated in March 2008, prior to the May 2008 rating decision, provided the appellant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans' Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2015 Board hearing, the VLJ noted the elements of service connection.  The Veteran was assisted at the hearing by his accredited representative and his representative and the VLJ asked questions to draw out the relationship between the Veteran's current right knee disorder and his military service as well as between it and his service-connected left knee disorder.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including all available service treatment records, private treatment records, and treatment records from the Portland VA Medical Center in substantial compliance with the Board's remand direction.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

The record shows that the Veteran was afforded a post-remand VA examination in August 2015.  Moreover, the Board finds that the August 2015 VA examination substantially complies with the June 2015 remand because it adequately addressed the questions posed with the conclusions explained.  See 38 U.S.C.A. § 5103A(d); Stegall, supra; Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the appellant's claims files show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran and his representative in writings to VA and at the personal hearings contend, in substance, that the appellant's right knee disorder was caused by an injury while on active duty and the problems with his right knee has continued to the current time.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  Certain specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Generally, in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to service connection for a right knee disorder due to it being directly due to the Veteran's military service, June 1973 and August 1973 service treatment records documents the Veteran's complaints of knee pain without specifying which knee was painful.  Nonetheless, the Board notes that his service treatment records, including the June 1973 and August 1973 service treatment records as well as the November 1973 separation examination, are negative for documenting a right knee injury, are otherwise negative for complaints or treatment for right knee pain, and are negative for a diagnosis of a right knee disorder.  In fact, when examined in June 1973 and August 1973 it was opined that his examinations were normal despite his complaints of knee pain.  The June 1973 and August 1973 treatment records also made note of the fact that the Veteran desired to get out of service.  Similarly, when examined for separation in November 1973 it was specifically opined that his lower extremities were normal. 

As to the Veteran's claims regarding having continued right knee problems since service, the post-service record shows he was afforded a VA examination in August 2004 to ascertain if he had current knee disorders due to his military service.  The examiner reviewed the claims file as well as examined the Veteran.  X-rays were also taken of the right knee.  As to the right knee X-rays, the examiner opined that they were normal, with no arthritic findings.  The examiner also opined that the view of the knee showed the patellofemoral joints to be well-maintained with no arthritic findings.  It was thereafter opined that the Veteran did not have an orthopedic diagnosis of the right knee.  The Board finds that this lack of a diagnosis when examined post-service in 2004, over three decades after the Veteran's 1973 separation from active duty, satisfactorily refutes any current lay claims that his right knee disorder has been present since service.  

In reaching this conclusion, the Board has not overlooked the fact that the post-service record documents the Veteran's specific complaints of right knee pain starting in 1985.  However, the post-service record does not actually show the Veteran being diagnosed with right knee disorders (i.e., degenerative joint disease, patella-femoral syndrome, and synovitis) until 2007; three years after his 2004 VA examination.  See VA doctor's letter dated in December 2007.

As to a relationship between the Veteran's post-service right knee disorders and his military service, the August 2015 VA examiner opined as follows:

i.) Is it at least as likely as not that the Veteran's right knee disorder was a result of injury in service?

Less likely than not.

There are a couple of references to the right knee, mainly 1973 June (rt knee exam not mentioned) & August 1973 (normal exam), as described in the history.  This documentation did not really show a chronic condition of the right knee.  Then there is a period of approx 30 years without the right knee condition being mentioned.  His has had significant periods in his civilian career that involved physical work, and is in his 60s now.  There is inadequate support in the STRs that he had a chronic condition which caused his current right knee disability (DJD and a medial meniscus tear).  The PC doctor's letter assumes that he had PFS diagnosed in his right knee during service, and that was not really shown in the records. 

The Board finds the August 2015 VA examiner's opinion that there is no relationship between the Veteran's military service and his current right knee disorders the most probative evidence of record because it is supported by clinical data as well as other rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

In reaching this conclusions, the Board has not overlooked the December 2007, June 2008, and August 2009 medical opinions it received from a VA doctor in which it was opined that the Veteran's current right knee disorders were due to his military service.  The Board has also not overlooked the April 2008 and August 2009 opinions by the VA examiners that it would be a product of speculation to offer conclusions on the question of service connection.  However, and as explained in the June 2015 Board remand, because the December 2007, June 2008, and August 2009 nexus opinions are not supported by adequate rationale and the April 2008 and August 2009 VA examiners did not provide nexus opinions, the Board does not find any of these opinions to be probative.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

As to any lay claims from the Veteran and others that his right knee disorder is due to service, the Board likewise finds that they are not probative because they are offered by those without any medical expertise.  See Davidson, supra.  

Therefore, the Board concludes that the greater weight of the evidence is against the conclusion that a right knee disorder was caused or aggravated by the Veteran's military service.  Accordingly, direct service connection is denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As to 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with right knee arthritis in the first post-service year.  Accordingly, the Board finds that this presumption does not help the Veteran establish service connection for his right knee disorder.  See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

As to service connection for a right knee disorder due to it being secondary to the Veteran's service-connected left knee disorder, the August 2015 VA examiner opined, in substance, that it is not at least as likely as not that the appellant's current right knee disorders are due to his left knee disorder because he does not have a significant gait abnormality due to his left knee disorder to account for an adverse effect on his right knee.  This medical opinion is not contradicted by any other medical evidence of record.  

Moreover, the Board finds that any contrary lay claims from the Veteran and other lay persons are not probative evidence because providing an opinion as to whether a service-connected left knee disorder caused or aggravated any current right knee disorder requires medical training and expertise which they do not have.  

Therefore, the Board concludes that the greater weight of the evidence is against the conclusion that a right knee disorder was caused or aggravated by the Veteran's service-connected left knee disorder.  Accordingly, secondary service connection is denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


